221 P.3d 525 (2009)
In the Matter of Michael BRUNTON, Respondent.
No. 96,581.
Supreme Court of Kansas.
November 10, 2009.

ORDER
On October 27, 2006, this court suspended the imposition of a disciplinary sanction against the respondent for 2 years. See In re Brunton, 282 Kan. 423, 144 P.3d 606 (2006). This court ordered that the respondent comply with certain conditions. The respondent has submitted a letter to the Clerk of the Appellate Courts in which he stated that he had complied with the conditions as set out by the court in its opinion. The respondent submitted documentation to the Disciplinary Administrator's office in which he verified his compliance with the conditions imposed by the court. The Disciplinary Administrator's office recommends that the respondent be released from the conditions imposed by this court.
IT IS THEREFORE ORDERED that the respondent be released from the conditions set out in this court's opinion dated October 27, 2006.
IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports.